FILED
                                            United States Court of Appeals
                UNITED STATES COURT OF APPEALS      Tenth Circuit

                       FOR THE TENTH CIRCUIT                   February 12, 2016
                       _________________________________
                                                               Elisabeth A. Shumaker
                                                                   Clerk of Court
UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

v.                                                   No. 15-7056
                                                  (E.D. Oklahoma)
MIGUEL ANGEL GUTIERREZ-                    (D.C. No. 6:13-CR-00075-JHP-1)
CARRANZA,

       Defendant - Appellant.

                        _________________________________

                        ORDER AND JUDGMENT *
                        _________________________________

Before GORSUCH, McKAY, and BACHARACH, Circuit Judges.
                 _________________________________
      Mr. Miguel Angel Gutierrez-Carranza was convicted on federal

charges and faced unrelated charges in Mexico. After the federal

conviction, he requested extradition to Mexico and the district court denied

the request based on a “lack of jurisdiction.” R. vol. I, at 7. We affirm.




*
      Mr. Gutierrez-Carranza requests oral argument, but we conclude that
oral argument would not be helpful. As a result, we are deciding the appeal
based on the briefs. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

      This order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But the order and judgment may be cited for its persuasive value under
Fed. R. App. P. 32.1(a) and 10th Cir. R. 32.1(A).
      The defendant had no power to initiate his own extradition. The

court’s power to order extradition derives from 18 U.S.C. § 3184. Under

§ 3184, a district court can initiate extradition proceedings only after the

federal government files a sworn complaint for extradition based on a

request from a foreign jurisdiction. 18 U.S.C. § 3184; see Grin v. Shine,

187 U.S. 181, 186 (1902) (recognizing, with respect to a virtually identical

predecessor to § 3184, that “a complaint must be made under oath charging

the crime” for which extradition is sought). Therefore, extradition could

take place only after the government filed a complaint based on a request

from Mexico to extradite Mr. Gutierrez-Carranza. 18 U.S.C. § 3184; see

also Extradition Treaty Between the United States of America and the

United Mexican States, Mex.-U.S., art. 10, May 4, 1978, 31 U.S.T. 5059

(obligating the United States to seek extradition after receiving an

extradition request from Mexico).

      Mexico never requested the extradition of Mr. Gutierrez-Carranza;

accordingly, the government never filed a complaint seeking extradition




                                      2
under § 3184. In these circumstances, the district court had no authority to

order extradition. Thus, we affirm. 1

                                    Entered for the Court




                                    Robert E. Bacharach
                                    Circuit Judge




1
      The district court described the defect in the claim as jurisdictional.
R. vol. I, at 7. But “a rule should not be referred to as jurisdictional unless
it governs a court’s adjudicatory capacity, that is, its subject-matter or
personal jurisdiction.” Henderson v. Shinseki, 562 U.S. 428, 435 (2011).
Mr. Gutierrez-Carranza’s claim fails because the district court lacked
statutory authority to initiate extradition proceedings, not because the
district court lacked subject-matter or personal jurisdiction.
                                        3